231 F.3d 383 (7th Cir. 2000)
WASHINGTON C. ALSTON, Plaintiff-Appellant,v.SCOTT L. KING, individually,  as Mayor of the City  of Gary, Indiana, and as Special  Administrator of Gary Sanitary  District, OTHO LYLES,  III, individually and as a  member of the Board of  Commissioners of the Gary Sanitary  District, ROLAND ELVAMBUENA,  individually and as a  member of the Board of  Commissioners of the  Gary Sanitary District, et al., Defendants-Appellees.
No. 99-3224
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 16, 2000Decided November 2, 2000

Appeal from the United States District Court  for the Northern District of Indiana, Hammond  Division.  No. 96 C 36--Rudy Lozano, Judge.[Copyrighted Material Omitted]
Before EASTERBROOK, RIPPLE, and ROVNER,  Circuit Judges.
ROVNER, Circuit Judge.


1
This is the  second appeal in this case, and the facts  underlying the case are set forth in  detail in Alston v. King, 157 F.3d 1113  (7th Cir. 1998). We will repeat only  those facts necessary for resolution of  this appeal.


2
Washington Alston was the Director of  the Gary Sanitary District when Scott  King, the new mayor of Gary, terminated  his employment. Alston then filed an  action against King, the City of Gary,  and the Gary Sanitary District  (collectively referred to as "King")  alleging retaliatory discharge, violation  of procedural due process, conspiracy to  violate constitutional rights, and breach  of contract. The undisputed evidence  established that King had failed to  provide Alston with a pretermination  hearing as required under the employment  contract, and that a suspension prior to  the hearing would have protected the  City's interest in preventing further  harm. The district court therefore  entered judgment in favor of Alston on  the breach of contract and procedural due  process claims, and the jury awarded  damages of $40,600 for breach of contract  and $92,500 for the procedural due  process violation. In the earlier appeal,  we reversed the award of damages on the  procedural due process count because an  erroneous jury instruction was given, and  remanded the case for further  proceedings. We held that the jury, in  awarding damages for the procedural due  process violation, did not appear to  understand that its award had to be  limited to any additional damages that  Alston might have incurred as a result of  the denial of a pretermination hearing,  and that were not included in the award  for the breach of contract. Id. at 1118.


3
On remand, the district court held a  trial solely relating to the issue of  damages. Prior to that trial, King filed  a motion in limine seeking to preclude  testimony regarding compensatory damages  that were litigated under the contract  claim. The motion noted that damages  compensable under the contract claim had  already been awarded to Alston, and  therefore that the evidence must be  limited to damages for emotional distress  that resulted from the failure to provide  a pretermination hearing. The motion  specifically sought to exclude the  following evidence that had been fully  litigated under the contract claim earnings under the contract; pension  benefits; social security income  contributions and benefits; and the loss  of employability, life insurance,  medical, dental and vision benefits,  savings, deferred compensation, sick pay,  and vacation pay. The motion also sought  to prevent testimony regarding physical  injuries and conditions not disclosed  prior to or during the first trial. The  district court tentatively granted the  motion, stating: "Motion in limine is  granted. And counsel, that does not mean  you're going to get it in or not get it  in, you'll have to come to side bar as  the evidence presents itself." The court  then conducted a trial to determine the  procedural due process damages, and  Alston presented only his own testimony  to establish damages. At the close of  Alston's case, King sought judgment as a  matter of law awarding only nominal  damages. The district court agreed that  Alston had failed to prove any damages  attributable to the procedural due  process violation, and granted judgment  as a matter of law, awarding one dollar  in nominal damages. Alston appeals that  decision, arguing that the district court  improperly limited the scope of damages  so as to preclude damages arising from  the termination itself, and that even  given those limitations by the court, he  had presented sufficient evidence to  avoid judgment as a matter of law. We  take these arguments in turn.

I.

4
Alston contends that by granting King's  motion in limine and adhering to that  ruling during the trial, the district  court improperly limited the scope of the  damages to emotional distress caused by  the failure to provide a hearing, and  excluded damages caused by the improper  termination. In addressing this  contention, it may be helpful to once  again clarify the type of damages that  are permissible for a procedural due  process violation. As we stated in our  prior opinion, a plaintiff who succeeds  on a procedural due process claim is  entitled to those damages that are caused  by the denial of the process required by  the Constitution. Id. at 1117-18, citing  Carey v. Piphus, 435 U.S. 247, 263  (1978).


5
The Carey decision clarified the type of  damages available for a violation of  procedural due process. The Court began  by recognizing that the procedural due  process clause has the dual purpose of  protecting persons from the mistaken or  unjustified deprivation of life, liberty  or property, and of conveying to the  individual a feeling that the government  has dealt with her fairly. 435 U.S. at  259, 261-62. Accordingly, damages for a  procedural due process violation can  include damages for a termination if  there is a causal connection between the  termination and the failure to provide a  hearing. The converse is true as well;  where the employer can prove that the  employee would have been terminated even  if a proper hearing had been given, the  terminated employee cannot receive  damages stemming from the termination in  an action for a procedural due process  violation. Id. at 260. In such a case,  the employee may still obtain damages for  emotional distress attributable to the  deficiencies in procedure if the employee  can convince the trier of fact that the  distress is attributable to the denial of  procedural due process itself rather than  to the justified termination. Id. at 263.


6
Alston argues that the district court  denied him the opportunity to establish  damages resulting from the termination.  Under Carey, such damages are unavailable  if the termination would have occurred  even if the hearing had been provided.  King contends, persuasively, that the  undisputed facts establish that Alston  would have been terminated for cause  because the jury and the court in the  first trial found that Alston was  responsible for $16,000-$18,0001 in  misappropriated funds. Alston's response  is that the evidence demonstrated only  improper documentation of funds, not  theft of funds. That is irrelevant,  however, because Alston presents no  evidence that mismanagement of funds  under his control would not constitute  cause for his termination. Because the  undisputed evidence establishes cause for  his termination, damages from that  termination could not be attributed to  the failure to provide a hearing.


7
Even if we were to recognize a disputed  issue of fact regarding the inevitability  of the termination decision, the result  would be no different in this case  because the district court did not in  fact exclude evidence relating to  the termination. The motion in limine  merely sought to exclude evidence  relating to damages litigated in the  contract claim and for which Alston had  been compensated, and to limit the  evidence to damages for emotional  distress resulting from the failure to  provide a pretermination hearing. That  position is fully consistent with Carey  and our prior decision in Alston.


8
Moreover, an inquiry into the court's  rulings during trial reveals the same  conclusion. Because the ruling on the mo  tion in limine was tentative, we must  examine the particular evidentiary  rulings made during the trial. See Wilson  v. Williams, 182 F.3d 562, 565-66 (7th  Cir. 1999) (when court's ruling on a  motion in limine is tentative, litigant  must raise it during trial in order to  preserve the issue). Alston asserts that  as a result of the court's restrictions  on evidence relating to the termination,  he was prevented from presenting evidence  regarding: his employment contract; his  humiliation immediately after being  terminated; his feelings about not  receiving a name-clearing hearing; his  ability to obtain other employment; the  video of the press conference held after  the termination; the damage to his  reputation; his removal from the Black  History Month program; his beliefs as to  why his termination was unjustified; and  his ability to use his educational  degrees after termination. The transcript  reveals, however, that without exception  those evidentiary rulings were the result  of Alston's failure to properly present  that evidence, and were unrelated to any  opinion by the court regarding the  propriety of damages for the termination.


9
For instance, the district court  precluded testimony regarding damage to  his reputation, his removal from the  Black History program, and his inability  to use his educational degrees because in  each case Alston's testimony was based  upon hearsay and not his own personal  knowledge. The court did not rule that  such evidence was irrelevant, only that  it was not admissible through hearsay  testimony. Alston chose not to call the  individuals who could have properly  presented such evidence, such as the  person who decided to remove him from the  Black History program or individuals who  refused to offer him a job.


10
Similarly, testimony regarding the press  conference was ultimately excluded  because Alston failed to tie it to any  damages. Prevalent throughout the  transcript are repeated instances in  which Alston failed to lay a proper  foundation for testimony, or attempted to  introduce testimony that called for  speculation or was based on hearsay. For  instance, some testimony about how he  felt at not receiving a name-clearing  hearing was excluded for lack of  foundation and because it was  speculative. Another predominant problem  was Alston's proclivity for testifying in  the narrative rather than confining his  answers to the question before him. His  testimony regarding the humiliation he  suffered immediately after being  terminated was stricken because it was  provided in an ongoing narrative directly  after the court had issued three warnings  that such testimony was improper, the  last of which directed that such  testimony would be stricken if it  continued. Alston's counsel did not then  ask further questions to properly  introduce that testimony. The court  excluded testimony regarding Alston's  employment contract because he was  introducing it to show that the contract  called for arbitration, which was not  relevant to the issue of damages given  that the due process violation was  already established. Finally, Alston  asserts that the court excluded testimony  of his beliefs as to why the termination  was unjustified. That is an inaccurate  characterization of the record. The court  in fact allowed testimony on that matter,  repeatedly overruling King's objections.  That line of questioning was restricted  only when Alston attempted to introduce  hearsay testimony.


11
Thus, although significant limitations  were ultimately placed on the testimony,  those restrictions were a result of  Alston's failure to rely on competent,  admissible testimony to make his case for  damages. King's objections were  undoubtedly distracting in their sheer  volume and repetition, but Alston  consistently failed to adhere to basic  principles of evidence in eliciting the  testimony. We find no support in the  record for Alston's contention that the  district court improperly excluded  damages evidence relating to the  termination.

II.

12
Alston nevertheless argues that despite  the court's adverse evidentiary rulings,  he submitted sufficient evidence of  damages to avoid judgment as a matter of  law. The evidence relating to emotional  distress that was admitted at the trial  is sparse. We have Alston's bare  testimony that as a result of being  denied a hearing, he suffered  "humiliation, embarrassment, stress [and]  rejection." We also have his testimony  that the deprivation of a hearing caused  him to become depressed, that he had a  tendency to abuse alcohol, and that it  materially affected the quality of his  relationship with the woman he was dating  and that he was no longer engaged to her.  On cross-examination, however, Alston was  confronted with inconsistent trial  testimony of October 20, 1997, and he  then acknowledged that he was not abusing  alcohol and had never sought professional  counseling. He also acknowledged that he  first became engaged to the woman in  question more than a year after the  termination.


13
Alston also presented some testimony  regarding the circumstances surrounding  the termination. He testified that after  King terminated him, he was escorted by  another person to his former office to  remove his personal effects. He further  testified that employees were gathered  around and some were crying, some were  mocking or laughing at him, and others  were befuddled.


14
When the injured party provides the only  evidence of emotional distress, he must  reasonably and sufficiently explain the  circumstances of the injury rather than  relying on mere conclusory statements.  Biggs v. Village of Dupo, 892 F.2d 1298,  1304 (7th Cir. 1990), citing Rakovich v.  Wade, 819 F.2d 1393, 1399 n.6 (7th Cir.  1987), vacated on reh. en banc on other  grounds, 850 F.2d 1180 (1988). Moreover,  "we require that a plaintiff show  'demonstrable emotional distress,' not  just point to circumstances of the  constitutional violation which might  support an inference of such injury."  Biggs, 802 F.2d at 1305, quoting  Rakovich, 819 F.2d at 1399 (emphasis in  original). We have previously held  insufficient statements by a plaintiff  that he is "depressed, a little  despondent, or even completely  humiliated," Biggs, 892 F.2d at 1305, but  the sufficiency of such statements  ultimately depends upon the particular  facts of the case. As this court  clarified in United States v.  Balistrieri, 981 F.2d 916, 932 (7th Cir.  1992), an injured person's testimony may,  by itself or in conjunction with the  circumstances of a given case, be  sufficient to establish emotional  distress without more. Balistrieri set  forth certain factors relevant to  determining when such evidence will  suffice, as follows


15
[I]n determining whether the evidence of  emotional distress is sufficient to  support an award of damages, we must look  at both the direct evidence of emotional  distress and the circumstances of the act  that allegedly caused the distress. . . .  The more inherently degrading or  humiliating the defendant's action is,  the more reasonable it is to infer that a  person would suffer humiliation or  distress from that action; consequently,  somewhat more conclusory evidence of  emotional distress will be acceptable to  support an award of emotional distress.


16
Id. [citations omitted]. The act that  allegedly caused the distress in this  case is the denial of the hearing, not  the termination itself. That is not the  type of inherently degrading conduct that  would portend emotional distress. See,  e.g., Balistrieri, 981 F.2d at 932  (recognizing that racial discrimination, one of the "relics of slavery," is the  type of conduct that is reasonably  expected to cause emotional distress).  Therefore, Alston's bare allegations of  humiliation would not, without more,  preclude judgment as a matter of law.


17
Therefore, we must examine the more  specific testimony of emotional distress  provided by Alston, to determine whether  it is sufficient to raise a jury issue.  Alston testified to alcohol abuse and the  demise of his engagement, but that  testimony was contradicted by Alston  himself on cross-examination, when he  acknowledged that as of the first trial,  he suffered no alcohol abuse and that he  did not even become engaged until over a  year after the termination. Alston  introduced no testimony from which a  finder of fact could attribute the  subsequent alcohol and relationship  problems as a long-delayed reaction to  the denial of the hearing. Accordingly,  that testimony provides no basis for a  jury to conclude that he suffered damages  in the form of emotional distress from  the failure to provide the hearing.


18
Alston also testified, however, as to  the sequence of events at the office that  occurred immediately after he was  informed of his termination. According to  that testimony, Alston was escorted by "a  police officer or someone that the Mayor  directed" to take him to his District.  Once there, he was taken to his former  office and he removed his personal  effects. In the meantime, employees were  gathered around, and some were crying,  others were befuddled, and still others  were mocking or laughing at him. That  testimony is sufficient to raise a jury  issue of emotional distress damages  related to the denial of procedural due  process. The portrayal of the incident  certainly gives credence to his claim of  feeling humiliated and suffering  emotional distress, particularly the  allegation of co-workers laughing and  mocking him as he cleaned out his desk.  Moreover, a reasonable juror could  conclude that the humiliating office  scene would not have occurred if Alston  had not been summarily terminated. For  instance, a jury could conclude that if  he was suspended pending a hearing, he  would not have been immediately taken  back to his desk and forced to clean out  his desk in the presence of his co-  workers, without any explanation.  Although he may have had to clear out his  desk eventually after the hearing, we  cannot say that the humiliation would  have been the same given the opportunity  for the other employees to at least have  learned what was happening in the  interim, and possibly given the potential  for him to choose a less visible time to  accomplish the task. In other words,  there was enough evidence to infer that  the humiliation he experienced was  attributable to the summary nature of the  proceedings, rather than to the  termination itself. Alston therefore  presented sufficient evidence of damages  to withstand judgment as a matter of law.


19
Accordingly, the district court erred in  granting judgment as a matter of law and  awarding only nominal damages. The  decision of the district court is  reversed and the case remanded for  further proceedings consistent with this  opinion.



Notes:


1
 The district court initially determined on  summary judgment that Alston was responsible for  a set-off of $18,372.33 for funds misappropriated  by him from the City. The issue was later submit-  ted to the jury, which held Alston responsible  for a $16,857.99 set-off.